Citation Nr: 0422634	
Decision Date: 08/18/04    Archive Date: 08/24/04	

DOCKET NO.  00-22 841A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertensive vascular disease. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hemorrhoids.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis. 

4.  Entitlement to service connection for a dental disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
VARO in Wichita, Kansas.  

Further development regarding the issue of service connection 
for hypertension will be addressed in the REMAND portion of 
the decision below and is therefore REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
veteran will be notified as to any further action required.

FINDINGS OF FACT

1.  VA has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the appeal.  

2.  Service connection for hepatitis, hemorrhoids, and 
hypertension was denied by the RO in a March 1984 rating 
action.  The veteran was notified of the determination and of 
his appellate rights, but failed to file a timely appeal.  

3.  Evidence submitted since the March 1984 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for hepatitis and hemorrhoids.  

4.  The veteran did not apply for dental treatment until many 
years after separation from service.  

5.  The veteran has presented new and material evidence to 
reopen his claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The March 1984 rating decision denying service connection 
for hepatitis, hemorrhoids, and hypertension is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160, 20.200, 
20.302, 20.1103 (2003).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis or hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).  

3.  The veteran does not have a dental condition that was 
incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.381 (2003).

4.  New and material evidence has been presented with respect 
to the claim for service connection for hypertension and to 
this extent, the claim is reopened.  38 C.F.R. § 3.156 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et. seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his 
claims, and expanded VA's duty to notify the claimant and his 
representative concerning certain aspects of claim 
development.  VA promulgated regulations that implemented 
these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

The Board notes that there are new regulations redefining new 
and material evidence in clarifying the types of assistance 
VA will provide to a claimant attempting to reopen a previous 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c).  However, 
those specific provisions are applicable only to claims filed 
on or after August 29, 2001.  As the veteran's claim was 
filed prior to August 2001, the amended regulations are not 
for application.  

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
has interpreted VA's obligations under the VCAA, noting that 
a claimant is defined under the VCAA as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 5100.  
The Court therefore concluded that a person attempting to 
reopen a previously and finally denied claim is a claimant 
under the VCAA. Quartuccio, 16 Vet. App. at 187.  Thus, the 
Court held, 38 U.S.C.A. § 5103(a) as amended by the VCAA, and 
the provisions of 38 C.F.R. § 3.159(b) implementing that 
section, applied to those claimants who seek to reopen a 
claim by submitting new and material evidence pursuant to the 
provisions of 38 U.S.C.A. § 5108.  Id.  The provisions of 
38 U.S.C.A. § 5103(a) state that upon receipt of a complete 
and substantially complete application, VA must notify the 
claimant and the claimant's representative of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA must notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA.  

With respect to VA's duty to furnish notice of any 
information and evidence not previously provided that is 
necessary to substantiate the claim, the Board notes that in 
October 2000 the veteran was provided a statement of the case 
with respect to the issues now before the Board.  A 
supplemental statement of the case was issued in February 
2003.  These documents set forth the legal criteria governing 
an application to reopen, and listed the evidence considered 
by the RO and offered analyses of the facts as applied to the 
criteria set forth therein.  The supplemental statement of 
the case included the provisions of the regulations 
implementing the VCAA, including 38 U.S.C.A. § 5103. 

In correspondence dated in April 2003, moreover, the RO 
advised the veteran of the provisions of the VCAA and of the 
information and evidence necessary to substantiate his 
claims, including the need to provide competent medical 
opinion linking any currently claimed disability with his 
active service.  The record shows the RO has also provided 
the veteran with medical releases to enable VA to obtain 
medical records.  The Board therefore finds that the 
statutory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence, 
if any, will be obtained by VA is not an issue in this case.  
See Quartuccio, 16 Vet. App. at 187.  The Board concludes 
that VA has sufficiently informed the veteran of the type of 
information and evidence necessary to substantiate the 
application to reopen his previously and finally denied 
claims.  The Court's decision in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

All the VCAA requires is that the duty to notify is 
satisfied, and that a claimant be given the opportunity to 
submit information and evidence in support of his claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in April 2003 was 
not given prior to the first AOJ adjudication of claim, the 
notice was provided prior to the recent transfer and 
certification of the case to the Board.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

In addition, the Court, in Pelegrini held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In March 2004, VA obtained an opinion from VA General Counsel 
as to the Court's statement in Pelegrini that 38 U.S.C.A. 
§§ 5103(a) and 3.159(b)(1) require VA to include a request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim as part of the notice 
provided to a claimant under those provisions.  The General 
Counsel's opinion held that the Court's statement is obiter 
dictum and is not binding on VA.  Further, the opinion held 
that § 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  VAOPGCPREC 1-2004.  The Board is 
bound by the holding of the General Counsel's opinion.

The Board finds that a review of the record reveals the 
veteran has had ample notice of the types of events that 
would support his claims and that he has had ample 
opportunity to present evidence and argument in support of 
his appeal.  He has not identified any evidence not already 
of record.  The Board therefore finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error.  Therefore, notwithstanding Pelegrini, to 
decide the appeal at this time would not be prejudicial error 
to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-4 
(1993).  

New and material evidence

The record shows that by rating decision dated in March 1984, 
service connection for hepatitis, hemorrhoids, and 
hypertension was denied.  The veteran was informed of the 
determination and of his appellate rights later that month, 
but did not initiate an appeal.  The rating decision 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 3.160(d), 20.200, 20.201, 20.302, 20.1103.  
However, a claim will be reopened if any new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Smith v. West, 12 Vet. App. 312, 314 (1999).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), affirming 8 Vet. App. 1 (1995).  Once the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
183.  Further analysis, beyond the evaluation of whether the 
evidence submitted in the inference to reopen is new and 
material, is neither required nor permitted.  Id. at 1384.  
Any finding entered when new and material evidence has not 
been submitted is a "legal nullity."  Buckley v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) 
(the statutes make clear that the Board has the 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  

The evidence before the RO in 1984 consisted primarily of the 
veteran's service medical records, VA outpatient records, and 
the report of a VA examination accorded the veteran in 
January 1984.  

With regard to the claim for hypertension, the service 
medical records disclose readings that include elevated 
readings.  At the time of general medical examination by VA 
in January 1984, blood pressure readings were normal, but a 
diagnosis was made of hypertension, under control.  

Evidence that has been associated with the claims folder 
since the current reopened claim, considered in light of that 
before the rating board in 1984, provides a more complete 
picture of the veteran's hypertension.  Hodge v. West, 
155 F.3d at 1363.  As such, the new evidence is so 
significant to the issue of entitlement to service connection 
for hypertension that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  
As the additional evidence is both new and material, the 
application to reopen the claim for service connection for 
hypertension is granted.  

With regard to the claim for service connection for 
hepatitis, the service medical records reflect the veteran 
had acute infectious hepatitis during service.  It resolved 
with treatment and at the time of separation, there was no 
reference to the presence of hepatitis.  At the time of 
examination by VA in January 1984, the hepatitis was 
diagnosed by history only.  

Medical records submitted subsequent to the 1984 decision 
include a 1990 medical report indicating the veteran had 
alcoholic hepatitis.  The new evidence, when considered 
alone, or even in conjunction with evidence previously of 
record, does not relate the alcoholic hepatitis to the 
veteran's service.  

Although service connection may be granted for disability 
resulting from disease or injury incurred or aggravated by 
service, the law requires the showing of current disability 
and of a link between the current disability and active 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  None of the new evidence, considered in light of that 
before the rating board in 1984, provides a more complete 
picture of the circumstances surrounding the origin of the 
veteran's hepatitis.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  As such, the new evidence is not so 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
The Board notes that a review of the record shows no medical 
opinion relating any current disability involving hepatitis 
to the veteran's active service.  As the additional evidence 
is not both new and material, the application to reopen must 
be denied.  

With regard to the claim for service connection for 
hemorrhoids, at the time of preinduction examination in March 
1968, notation was made of the presence of mild hemorrhoids.  
There was no reference to hemorrhoids in the service medical 
records, including the separation examination in February 
1970.  The post service medical evidence includes the report 
of VA outpatient consultation in August 1983 when 
colonoscopic examination showed the presence of hemorrhoids.  
The medical records that have been associated with the claims 
folder since the reopened claim do not relate, or even tend 
to relate, the veteran's hemorrhoids to having been 
aggravated by his active service.  As indicated above, 
hemorrhoids were noted at the time of entrance examination 
and the service medical records were without reference to any 
problems with the hemorrhoids.  It was not for years 
following service discharge that hemorrhoids were again 
referred to.  

Although the veteran is capable of providing evidence of 
symptomatology, he is not capable as a layperson of opining 
on matters requiring medical knowledge, such as the degree of 
disability produced by the symptoms or the condition causing 
the symptoms or aggravation of any symptoms.  See Statin v. 
Brown, 8 Vet. App. 280, 284 (1995), and cases cited therein.  

None of the new evidence, when considered in light of that 
before the rating board in 1984, provides a more complete 
picture of the circumstances surrounding any aggravation of 
the veteran's preexisting hemorrhoids.  As such, the new 
evidence is not so significant to the issue in this case that 
it must be considered in order to fairly decide the merits of 
the claim.  As the additional evidence is not both new and 
material, the application to reopen the claim for service 
connection for hemorrhoids must be denied.  

A dental disorder

Service connection for dental conditions will be established 
under the following circumstances:  

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in § 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease with the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other inservice trauma, or 
whether the veteran was interned as a prisoner of war.  (c) 
In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
(d) The following principles apply to dental conditions noted 
at entry and treated during service:  (1) Teeth noted as 
normal at entry will be service connected if they were filled 
or extracted after 180 days or more of active service.  
(2) Teeth noted as filled at entry will be service connected 
if they were extracted, or if the existing filling was 
replaced, after 180 days or more of active service.  
(3) Teeth noted as carious but restorable at entry will not 
be service connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service 
connected.  (4) Teeth noted as carious but restorable at 
entry, whether or not filled, will be service connected if 
extraction was required after 180 days or more of active 
service.  (5) Teeth noted at entry if nonrestorable will not 
be service connected, regardless of treatment during service.  
(6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  (e) The 
following will not be considered service connected for 
treatment purposes:  (1) Calculus; (2) acute periodontal 
disease; (3) third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or inservice trauma; and (4) impacted or 
malposed teeth, and other developmental defects, unless 
disease or pathology of these teeth developed after 180 days 
or more of active service.  (f) Teeth extracted because of 
chronic periodontal disease will be service connected only if 
they were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381.  

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment. 
(b) Class II.  (1)(i) those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of a service-connected 
noncompensable condition, but only if:  

(A) They served on active duty during the Persian Gulf War 
and were discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; 

(B) application for treatment is made within 90 days after 
such discharge or release.  

(C) The certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed, and 

(D) VA dental examination is completed within six months 
after discharge or release, unless delayed through no fault 
of the veteran.  

(ii) Those veterans discharged from their final period of 
service after August 12, 1981, who had reentered active 
military service within 90 days after the date of a discharge 
or release from a prior period of active military service, 
may apply for treatment of service-connected noncompensable 
dental conditions relating to any such periods of service 
within 90 days from the date of their final discharge or 
release.  

(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  

(2) (i) Those having a service-connected noncompensable 
dental condition or disability shown to have been in 
existence at time of discharge or release from active 
service, which took place before October 1, 1981, may be 
authorized any treatment indicated as reasonably necessary 
for the one-time correction of the service-connected 
noncompensable condition, but only if:  

(A) They were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 180 days. 
 
(B) Application for treatment is made within one year after 
such discharge or release.  

(C) VA examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  

(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within one year after the date of correction.  

(c) Class (II) (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability...  38 C.F.R. § 17.161.

The record shows that tooth number 30 was extracted during 
service.  Service connection may be established for treatment 
purposes for this, but the regulations listed above clearly 
prohibit service connection for purposes of compensation 
where the disability involves replaceable missing teeth.  
Moreover, the regulations applicable to treatment provide for 
only one time completion basis, a time frame which would have 
been during the year following the veteran's discharge in 
1970.  Under these circumstances, the veteran has failed to 
state a claim upon which release may be granted.  
Accordingly, the application for service connection for a 
dental condition is denied.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for hypertension is 
reopened.  To this extent, the appeal is allowed.  

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
hepatitis is denied.  

New and material evidence not having been submitted, the 
application to reopen a claim for service connection for 
hemorrhoids is denied.  

Service connection for a dental disorder is denied.  


REMAND

The veteran should be afforded a cardiovascular examination 
for the purpose of determining the nature and etiology of any 
hypertensive vascular disease present.  The examiner is 
requested to review the claims folder, particularly the 
service medical records, and make notation to that effect in 
his or her report of examination.  Any appropriate tests are 
to be conducted.  The examiner should express an opinion as 
to whether or not current hypertension is at least as likely 
as not related to the veteran's active service.  The examiner 
must state the medical basis for any opinion rendered.  If he 
or she could not do so without resorting to speculation, he 
or she should so state.  

The RO should take such additional development action as 
deemed proper with respect to the claim, and follow 
applicable regulations implementing the provisions of the 
VCAA as to its notice and development requirements.  
Following such development, the RO should review and 
readjudicate the service connection claim.  If the benefit 
sought on appeal is not granted, the veteran and his 
representative should be provided a supplemental statement of 
the case.  This must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issue on appeal.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified, but he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in a denial of his claim.  38 C.F.R. § 3.655 (2003).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



